                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


CHRISTOPHER BELL, ET AL.                                      CIVIL ACTION


VERSUS                                                        NO: 19-131


ASSOCIATED WHOLESALE                                          SECTION: “H”
GROCERS, INC.


                              ORDER AND REASONS
        Before the Court is Defendant Associated Wholesale Grocers, Inc.’s
(“AWG”) Motion to Dismiss some of Plaintiffs’ claims brought under the
Louisiana Wage Statute (Doc. 11). For the following reasons, the Motion is
GRANTED.


                                   BACKGROUND
        The nine Plaintiffs in this case are former employees of Defendant AWG,
a cooperative wholesaler that sells food to grocery stores. Plaintiffs all worked
at AWG’s distribution warehouse in Pearl River, Louisiana, and they all were
once opt-in plaintiffs in a lawsuit brought under the Fair Labor Standards Act
(“FLSA”) against AWG by one of their former co-workers. 1 After this Court
denied conditional certification of the proposed collective action in that case,
the Court granted a motion by AWG to dismiss the opt-in plaintiffs. Plaintiffs
shortly thereafter filed this lawsuit seeking essentially the same relief under
essentially the same facts. In this case, however, Plaintiffs added state law




1   See Piazza v. Associated Wholesale Grocers, Inc., Case No. 2:17-cv-10289-JTM-KWR.

                                             1
claims under the Louisiana Wage Statute to supplement their FLSA claims.
No state law claims were alleged in the first-filed FLSA case.
        Defendant AWG now moves to dismiss most of Plaintiffs’ state law
claims on the ground that they are preempted by the FLSA. Plaintiffs oppose.


                                  LEGAL STANDARD
        To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead
enough facts to “state a claim for relief that is plausible on its face.” 2 A claim
is “plausible on its face” when the pleaded facts allow the court to “draw the
reasonable inference that the defendant is liable for the misconduct alleged.” 3
A court must accept the complaint’s factual allegations as true and must “draw
all reasonable inferences in the plaintiff’s favor.” 4 The Court need not,
however, accept as true legal conclusions couched as factual allegations. 5 To be
legally sufficient, a complaint must establish more than a “sheer possibility”
that the plaintiff’s claims are true. 6 If it is apparent from the face of the
complaint that an insurmountable bar to relief exists and the plaintiff is not
entitled to relief, the court must dismiss the claim. 7


                                 LAW AND ANALYSIS
        The Louisiana Wage Statute obligates employers to pay employees “the
amount then due under the terms of employment” when an employee either
resigns or is discharged. 8 The FLSA, meanwhile, obligates employers to pay


2   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
    544, 570 (2007)).
3   Id. (citing Twombly, 550 U.S. at 556).
4   Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).
5   Iqbal, 556 U.S. 662 at 678.
6   Id.
7   Lormand, 565 F.3d 228 at 255–57.
8   LA. REV. STAT. § 23:631(A).

                                              2
their employees a minimum wage for all hours worked and time-and-a-half for
hours worked in excess of 40 per week. 9
       Defendant AWG argues that Plaintiffs’ state law claims for “unpaid
overtime, unpaid minimum wages, and penalties” should be dismissed because
they are preempted by the FLSA. 10 Other sections of this Court and two
Louisiana courts of appeal have held that the FLSA preempts Louisiana Wage
Statute claims for unpaid overtime when the plaintiff-employees bringing suit
engaged in interstate commerce as part of their job with the defendant-
employer. 11 Similarly, another section of this Court and the Western District
of Louisiana have held that “legal entitlement” claims like those seeking
minimum wages—as opposed to “agreed-upon wages” claims—are covered by
the FLSA and thus preempt Louisiana claims seeking allegedly unpaid
minimum wages and penalties for the failure to pay them. 12 Plaintiffs cite to




9  See 29 U.S.C. §§ 206, 207.
10 Doc. 11-1.
11 Trigeuros v. New Orleans City., No. 17-10960, 2018 WL 2336321, *2 (E.D. La. May 23,

   2018) (Fallon, J.) (“Plaintiff cannot recover unpaid overtime wages under both the FLSA
   and LWPA because the state law claims are preempted if the employee was engaged in
   interstate commerce.”); Little v. Mizell, No. 15-268, 2016 WL 3430489, at *4 (E.D. La. June
   22, 2016) (Lemelle, J.) (“Plaintiff cannot seek to recover unpaid overtime wages under both
   the FLSA and Louisiana state law because such state law claims are preempted by the
   FLSA if the employee was engaged in interstate commerce.”); Kidder v. Statewide Transp.,
   Inc., 129 So. 3d 875, 880 (La. App. 3 Cir. 2013) (“[W]e conclude that the FLSA overtime
   provisions preempt Louisiana state law only for employees engaged in interstate
   commerce; employees engaged in intrastate commerce may still recover for unpaid
   overtime under La. R.S. 23:631–32.”); Odom v. Respiratory Care, Inc., 754 So. 2d 252, 256
   (La. App. 1 Cir. 1999) (“The payment of overtime wages is clearly governed by the FLSA.”).
12 Whitworth v. Chiles Offshore Corp., No. 92-1504, 1992 WL 245618, at *1 (E.D. La. 1992)

   (McNamara, J.) (“[I]f the Louisiana Wage Statute were concerned with the payment of the
   sort of “legal entitlement” wages sought by Plaintiffs, it would be preempted by the
   FLSA.”); Divine v. Levy, 36 F. Supp. 55, 58 (W.D. La. 1940) (“The plaintiff has entered
   court under the Federal act, seeking for himself all of its advantages. Should he be
   benefited additionally with whatever penalties the Louisiana statute may accord him? We
   answer in the negative.”).

                                              3
no cases for the proposition that these claims are not preempted by the FLSA,
and this Court could find none.
       Plaintiffs allege FLSA claims in their Complaint and that they “engaged
in interstate commerce” as part of their employment for Defendant AWG. 13
Under the aforementioned holdings, Plaintiffs’ claims for unpaid overtime,
unpaid minimum wages, and any statutory penalties associated with the non-
payment of such compensation are preempted by the FLSA. Plaintiffs
effectively concede as much in their Opposition to Defendant’s Motion to
Dismiss. 14
       Plaintiffs nevertheless argue that their state law claims should not be
dismissed unless Defendant AWG stipulates that a specific overtime
exemption under the FLSA does not apply in this case. 15 Whether specific
employees fall within an overtime exemption under the FLSA, however, is
irrelevant to whether Plaintiffs’ claims are governed by the FLSA. 16 Even if a
specific employee falls within a provision of federal law that exempts an
employer from paying that employee overtime, it does not change the fact that
the FLSA—not the Louisiana Wage Statute—governs claims for unpaid
overtime and minimum wages for employees engaged in interstate commerce.
Accordingly, Plaintiffs’ claims for unpaid overtime and minimum wages under
the Louisiana Wage Statute are dismissed. To the extent that Plaintiffs seek




13 Doc. 1 at 5.
14 Doc. 16 at 3 (“Plaintiffs do not dispute that precedent indicates the FLSA preempts
   Louisiana Wage Payment claims in appropriate circumstances.”) (emphasis in original).
15 Doc. 16 at 3–4.
16 The Court further notes that in considering Defendant’s Motion to Dismiss it cannot look

   beyond the well-pleaded complaint to consider affirmative defenses raised in other cases.

                                             4
other “unpaid wages” under the Louisiana Wage Statute, 17 Defendant has not
moved to dismiss those claims. 18 Thus, those claims remain.


                                    CONCLUSION
       For the foregoing reasons, Defendant’s Motion is GRANTED. Plaintiffs’
state law claims for unpaid overtime, unpaid minimum wages, and penalties
associated with the alleged failure to tender such compensation are
DISMISSED with prejudice. To the extent that Plaintiffs have alleged state
law claims for other unspecified unpaid wages, those claims remain.


                          New Orleans, Louisiana this 3rd day of May, 2019.




                                          ____________________________________
                                          JANE TRICHE MILAZZO
                                          UNITED STATES DISTRICT JUDGE




17 Doc. 1 at 1 (“Plaintiffs bring this action as a collective action under the Fair Labor
   Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq. and individually under the Louisiana
   Wage Statute, LA. REV. STAT. ANN. § 23:631 to recover unpaid wages, unpaid minimum
   wages, unpaid overtime wages and statutorily authorized liquidated and penalty damages
   as well as reasonable attorney’s fees and costs associated with this litigation.”).
18 Doc. 11-1 at 4 (“For the reasons articulated herein, Defendant respectfully requests that

   Plaintiffs’ purported state law claim for alleged unpaid overtime, unpaid minimum wages,
   and penalties be dismissed.”).

                                             5
